DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Since this application is a continuation of US Application 14/867885, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Election/Restrictions
Applicant’s election without traverse of Species 7 in the reply filed on 05/02/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selner (US 4,187,620) in view of Smaldone et al. (US 2004/0128860), herein Smaldone.
Regarding claim 21, Selner discloses an article of footwear having an upper (shoe covering C) and a sole structure (shoe bottom B) secured to the upper, the sole structure comprising: a midsole (innersole 26) positioned adjacent to the upper; an upper plate (platform member 30) attached to the midsole, and having an upper surface oriented toward the upper and an opposite lower surface oriented away from the upper; a first leg (plugs 46) extending downward from the lower surface of the upper plate away from the upper, the first leg including a first distal end (bottom end); and a lower plate (platform member 32) opposing the upper plate and including a first recess (recess 48) receiving the first distal end of the first leg (column 2, lines 19-21, 53-67; column 3, lines 52-66; Fig. 1-4).
Selner discloses that the midsole may be formed of a resiliently deformable material (column 2, lines 56-57), but does not specifically disclose a foamed polymer material. Smaldone teaches an article of footwear having an upper (upper 101) and a sole structure (sole structure 102) secured to the upper, the sole structure comprising: a midsole (foam layer 120) positioned adjacent to the upper and formed from a foamed polymer material (paragraph 0037; Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the midsole of a foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is lightweight and cushioning.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Selner discloses that the upper and lower plates may be formed of a rubber-like material which is sufficiently rigid to afford lateral support for resisting shear forces (column 4, lines 3-7), but does not specifically disclose a non-foamed polymer material. Smaldone further teaches an upper plate (top plate 130) attached to the midsole, and a lower plate (bottom plate 170) opposing the upper plate. The plates are formed of a non-foamed polymer material, such as polyester or nylon (paragraph 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plates of a non-foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is sufficiently rigid to resist shear forces.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Selner discloses that the lower plate is spaced apart from the upper plate to define a gap between the upper plate and the lower plate (column 3, lines 54-66; Fig. 3, 4).
Regarding claim 23, Selner discloses a shock (spring 34) surrounding the first leg between the upper plate and the lower plate (Fig. 2-4).
Regarding claim 24, Selner discloses that the shock is disposed within the gap (Fig. 3, 4).
Regarding claim 25, Selner discloses that a second leg (plug 46) formed from a non-foamed polymer material and extending downward from the lower surface of the upper plate away from the upper, the second leg including a second distal end (Fig. 3, 4).
Regarding claim 26, Selner discloses that the first leg and the second leg are spaced apart from one another (Fig. 3, 4).
Regarding claim 27, Selner discloses that the second distal end of the second leg is received within a second recess (recess 48) formed in the lower plate (Fig. 3, 4).
Regarding claim 28, Selner discloses that at least one of the first recess and the second recess includes a shape that is complimentary to a shape of the first distal end and the second distal end, respectively (wherein the plugs and recesses are cylindrical; column 3, lines 52-61; Fig. 3, 4).
Regarding claim 29, Selner discloses that at least one of the first leg and the second leg is integrally formed with the upper plate (Fig. 3, 4).
Regarding claim 30, Selner discloses an outsole (sole 22) defining a ground-contacting surface, the outsole being attached to the lower plate on an opposite side of the lower plate than the first recess (Fig. 2-4).


Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fowler (US 3,834,046) in view of Smaldone et al. (US 2004/0128860), herein Smaldone.
Regarding claim 21, Fowler discloses an article of footwear having an upper (upper portion 12) and a sole structure secured to the upper, the sole structure comprising: a midsole (insole 14) positioned adjacent to the upper; an upper plate (upper sheet 20) attached to the midsole, and having an upper surface oriented toward the upper and an opposite lower surface oriented away from the upper; a first leg (rib 26) extending downward from the lower surface of the upper plate away from the upper, the first leg including a first distal end (bottom end); and a lower plate (lower sheet 22) opposing the upper plate and including a first recess (recess 44) receiving the first distal end of the first leg (column 2, line 48-column 3, line 34; Fig. 1-4).
Fowler does not disclose the specific material of the midsole. Smaldone teaches an article of footwear having an upper (upper 101) and a sole structure (sole structure 102) secured to the upper, the sole structure comprising: a midsole (foam layer 120) positioned adjacent to the upper and formed from a foamed polymer material (paragraph 0037; Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the midsole of a foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is lightweight and cushioning.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Fowler discloses that the upper and lower plates may be formed of a rubber-like material (column 2, lines 60-62), but does not specifically disclose a non-foamed polymer material. Smaldone further teaches an upper plate (top plate 130) attached to the midsole, and a lower plate (bottom plate 170) opposing the upper plate. The plates are formed of a non-foamed polymer material, such as polyester or nylon (paragraph 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plates of a non-foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is flexible and durable.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Fowler discloses that the lower plate is spaced apart from the upper plate to define a gap between the upper plate and the lower plate (Fig. 3A-3C).
Regarding claim 23, Fowler discloses a shock (elastic membrane 24) surrounding the first leg between the upper plate and the lower plate (Fig. 3C).
Regarding claim 24, Fowler discloses that the shock is disposed within the gap (Fig. 3A-3C).
Regarding claim 25, Fowler discloses that a second leg (rib 26) formed from a non-foamed polymer material and extending downward from the lower surface of the upper plate away from the upper, the second leg including a second distal end (Fig. 1, 4).
Regarding claim 26, Fowler discloses that the first leg and the second leg are spaced apart from one another (Fig. 1, 4).
Regarding claim 27, Fowler discloses that the second distal end of the second leg is received within a second recess (recess 44) formed in the lower plate (Fig. 3C).
Regarding claim 28, Fowler discloses that at least one of the first recess and the second recess includes a shape that is complimentary to a shape of the first distal end and the second distal end, respectively (column 3, lines 1-4, 30-34; Fig. 3A-3C).
Regarding claim 29, Fowler discloses that at least one of the first leg and the second leg is integrally formed with the upper plate (Fig. 3A-3C).
Regarding claim 30, Fowler discloses an outsole (wearing sole 16) defining a ground-contacting surface, the outsole being attached to the lower plate on an opposite side of the lower plate than the first recess (Fig. 1, 2, 4).
Regarding claim 31, Fowler discloses an article of footwear having an upper (upper portion 12) and a sole structure secured to the upper, the sole structure comprising: a midsole (insole 14) positioned adjacent to the upper; an upper plate (upper sheet 20) attached to the midsole having an upper surface oriented toward the upper and an opposite lower surface oriented away from the upper; a first leg (rib 26 in rearfoot) extending downward from the lower surface of the upper plate away from the upper, the first leg including a first distal end; a second leg (rib 26 in rearfoot) formed from a non-foamed polymer material, extending downward from the lower surface of the upper plate away from the upper, and being spaced apart from the first leg, the second leg including a second distal end; and a first shock (elastic membrane 24) surrounding the first leg and the second leg between the lower surface of the upper plate and the first and second distal ends (column 2, line 48-column 3, line 34; Fig. 1-4).
Fowler does not disclose the specific material of the midsole. Smaldone teaches an article of footwear having an upper (upper 101) and a sole structure (sole structure 102) secured to the upper, the sole structure comprising: a midsole (foam layer 120) positioned adjacent to the upper and formed from a foamed polymer material (paragraph 0037; Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the midsole of a foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is lightweight and cushioning.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Fowler discloses that the upper and lower plates may be formed of a rubber-like material (column 2, lines 60-62), but does not specifically disclose a non-foamed polymer material. Smaldone further teaches an upper plate (top plate 130) attached to the midsole, and a lower plate (bottom plate 170) opposing the upper plate. The plates are formed of a non-foamed polymer material, such as polyester or nylon (paragraph 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plates of a non-foamed polymer material, as taught by Smaldone, in order to use a material well known for use in shoe soles which is flexible and durable.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 32, Fowler discloses a lower plate (lower sheet 22) opposing the upper plate and including a first recess (recess 44) receiving one of the first distal end of the first leg and the second distal end of the second leg (Fig. 1, 3, 4).
Regarding claim 33, Fowler discloses that the lower plate includes a second recess (recess 44) receiving the other of the first distal end of the first leg and the second distal end of the second leg (Fig. 1, 3, 4).
Regarding claim 34, Fowler discloses that at least one of the first recess and the second recess includes a shape that is complimentary to a shape of the first distal end and the second distal end, respectively (column 3, lines 1-4, 30-34; Fig. 3A-3C).
Regarding claim 35, Fowler discloses that the lower plate is spaced apart from the upper plate to define a gap between the upper plate and the lower plate (Fig. 3A-3C).
Regarding claim 36, Fowler discloses that the first shock is disposed within the gap (Fig. 3A-3C).
Regarding claim 37, Fowler discloses an outsole (ground-engaging sole 16) defining a ground-contacting surface, the outsole being attached to the lower plate on an opposite side of the lower plate than the first recess (Fig. 1, 2, 4).
Regarding claim 38, Fowler and Smaldone disclose a third leg (rib 26 in forefoot) formed from a non-foamed polymer material and extending downward from the lower surface of the upper plate away from the upper and a fourth leg formed  (rib 26 in forefoot) from a non-foamed polymer material and extending downward from the lower surface of the upper plate away from the upper, the third leg being spaced apart from the fourth leg (Fig. 6).
Regarding claim 39, Fowler discloses a second shock (diaphragm 71 in the forefoot; wherein the first shock is diaphragm 71 in the rearfoot) surrounding the third leg and the fourth leg between (i) the lower surface of the upper plate and (ii) a third distal end of the third leg and a fourth distal end of the fourth leg (column 5, lines 14-18; Fig. 6).
Regarding claim 40, Fowler discloses that at least one of the first leg and the second leg is integrally formed with the upper plate (Fig. 3A-3C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732